Citation Nr: 1418042	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-34 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach condition as secondary to post-operative residuals, epigastric/umbilical hernia repair.  


REPRESENTATION

Appellant represented by:	Fritzie M. Vammen, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and A. A. 


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel
INTRODUCTION

The Veteran had active service from April 1980 to April 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, declining to reopen the claim currently on appeal for failure to submit new and material evidence.  In May 2010, the Board reopened the issue currently on appeal and remanded back to the Appeals Management Center (AMC) for further evidentiary development.  

The Veteran previously testified at a hearing before a Veterans Law Judge at the RO in Little Rock, Arkansas in February 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  However, this Veterans Law Judge is no longer employed by the Board.  The Veteran was notified of this fact pursuant to 38 C.F.R. § 20.717, and in March 2014, he requested that he be scheduled for a video conference hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2010, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In March 2014, the Veteran informed VA that he desired to be scheduled for a video conference hearing before a Board member at his local RO.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. §§ 20.700(a), 20.717 (2013).  




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Board member at the RO in Little Rock, Arkansas at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



